Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 
Claim 1-8, and 10-11 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6-11 of copending Application No. 16/433,507 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other, see below. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Current Application 16/376,636 Claims
Copending Application 16/433,507 Claims
1
1
2
6
3
7
4
7
5
7
6
7
7
8
8
9
10
10
11
11


Claim 1 from the current application 16/376,636 vary from claim 1 from the copending application in that the current application does not disclose “representative of a region of a patient”, 
Claim 1 of the current application discloses, “an ultrasound sensor configured to collect ultrasound image data;” but fails to explicitly state the following mentioned in claim 1 of the copending application, “representative of a region of a patient”. However, these claims are not patentably distinct since a mere constructional change which comes within the scope of the customary practiced by persons skilled in the art is not considered inventive from one another. 
Claim 1 of the current application discloses, “an instrument”. Claim 1 of the copending application discloses “the instrument”, which is not patentably distinct from each other. 
Claim 1 of the current application discloses, “a controller adapted to”. Claim 1 of the copending application discloses, “one or more processors”. Since a controller is seen as a processor, these claimed elements are not patentably distinct since a mere constructional change which comes within the scope of the customary practiced by persons skilled in the art is not considered inventive from one another.
Each limitation found in claim 1 of the current application is disclosed in claim 1 of the copending application. Although claim 1 of the copending application further includes receive a reference ultrasound image of the region of the patient that was obtained when the instrument was located outside the region”, and “register the reference ultrasound image with the physiological landmark”. Although claim 1 of the current application is interpreted to be broader than claim 1 of the copending application, the same essential working parts are found within each claim. Therefore, the claims are not patentably distinct, since a mere constructional change which comes within the scope of the customary practiced by persons skilled in the art is not considered more or less inventive from one another. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102 (a)(1)/(a)(2) as being anticipated by U.S. Patent Application Publication Green et al 2013/0197357 (hereinafter Green).
Regarding claim 1, Green discloses, A system for guiding an instrument through a region of a patient (0031; Further, position sensing units 110 and 140 can be combined and track all relevant surgical instruments 145 and 155, as discussed in more detail below and exemplified in FIG. 1B.), the system comprising:
(Green, instruments 145)
an ultrasound sensor configured to collect ultrasound image data; (ultrasound transducer 155 or ultrasound probe 155)
an electromagnetic (EM) tracking system configured to collect EM tracking data
representative of positions and orientations of each of the ultrasound sensor and the instrument
relative to the region of the patient; and (0042; In some embodiments, either or both of the first position sensing unit 110 and the second position sensing unit 140 can be an electromagnetic measurement system (e.g., NDI Aurora system) using sensor coils for tracking units attached to the first and/or second surgical devices 145 and 155., refer to 0041 for further detail)
a controller adapted to (image guidance unit 130): 
receive the ultrasound image data from the ultrasound sensor; (0032; The imaging data displayed on display unit 120 and displayed on second display unit can be the same or different. In some embodiments, the imaging unit 150 is an ultrasound machine 150, the movable imaging device 155 is an ultrasound transducer 155 or ultrasound probe 155, and the second display unit is a display associated with the ultrasound machine 150 that displays the ultrasound images from the ultrasound machine 150. In some embodiments, a movable imaging unit 155 can be connected to image guidance unit 130.) 
receive the EM tracking data from the EM tracking system; (FIG. 1B)
identify a physiological landmark (0082; fluid-filled cysts) of the region of the patient based on the
ultrasound image data; (0083; In some embodiments, the image guidance system can also display the numerical distance (e.g., in mm) between the ultrasound image and the point-of-interest (not shown)., refer to paragraphs 0082 and 0083)
determine at least one of a position, orientation, or trajectory of the instrument
 (0067; Thus, as the surgical instrument 545 are moved to the right, the virtual surgical instrument 501 also moves to the right. Similarly, if the ultrasound probe 555 is moved to the right, the ultrasound image 504 is also moved to the right. If the surgical instrument 545 is rotated 90 degrees so that the tip of the surgical instrument is pointing towards the screen 520, the system 100 will likewise adjust the virtual surgical instrument 501 to show the change in orientation, and show the tip of the virtual surgical instrument 501 in the background and the other end of the virtual surgical instrument 201 in the foreground. Similarly a rotation of the ultrasound probe 555 will result in a rotation of the ultrasound image 504.) Here the position and orientation or trajectory of the instrument is seen as the change in orientation described in paragraph 0067. Wherein the position of the instrument is based on the EM tracking data(sensing unit 140) (0030; position sensing units 110 and 140 can track surgical instruments, also referred to herein as medical devices, within a tracking area and provide data to the image guidance unit.) And
generate a graphical user interface (0055; a healthcare provider is able to see image guidance data on display 220 that will allow her to know the relative pose, location, or emplacement of the tracked instrument(s) with respect to one another or with respect to imaging data and will be able to see, on display 220, the features of the instrument rendered in the scene.) showing at least one of the position,
orientation, or trajectory (0168; To aid a user in the placement of the second virtual medical device, the system includes relative spatial indicators 1418 and trajectory indicators 1422) of the instrument (FIG. 14B-1414) in relation to a plane of the ultrasound image data (Claim 5; wherein the medical imaging device comprises an ultrasound transducer and the image data comprises an ultrasound image.), and a target zone that is registered with the physiological landmark (0056; an image guidance system can display on display 320 the expected ablation volume 302., 0160; The guidance cues in the illustrated embodiment include the center of the tumor marker 1412, which can be manually placed by a user, and tumor boundary markers 1410 which indicates the extents or boundary of the tumor in two perpendicular planes., refer to Figures 3-302, 4, 5 and 14B-1412 and 1410) A tumor is seen as a physiological landmark.
Regarding claim 2, Green further discloses, determine the target zone based on user input data (0028; the handles of medical devices can have push-button switches, to allow the user to select a medical device, indicate a tissue target, etc); and generate the target zone in the graphical user interface based upon the user input data. (0160; The guidance cues in the illustrated embodiment include the center of the tumor marker 1412, which can be manually placed by a user, and tumor boundary markers 1410 which indicates the extents or boundary of the tumor in two perpendicular planes. As described in greater detail above with reference to FIGS. 8, 9, and 10A-10D, a user can mark and/or annotate images, refer to Figures 10A-10D)
Regarding claim 3, Green further discloses, determine whether at least one of the position, orientation, or trajectory of the instrument (surgical instrument 501) has changed; (0067; the system 100 will likewise adjust the virtual surgical instrument 501 to show the change in orientation) and generate an updated graphical user interface showing at least one of an updated position, orientation, or trajectory of the instrument if it is determined that at least one of the position, orientation, or trajectory has changed. (0067; Similarly, if the ultrasound probe 555 is moved to the right, the ultrasound image 504 is also moved to the right. If the surgical instrument 545 is rotated 90 degrees so that the tip of the surgical instrument is pointing towards the screen 520, the system 100 will likewise adjust the virtual surgical instrument 501 to show the change in orientation, and show the tip of the virtual surgical instrument 501 in the background and the other end of the virtual surgical instrument 201 in the foreground. Similarly a rotation of the ultrasound probe 555 will result in a rotation of the ultrasound image 504.) Position, orientation, and or trajectory are seen as the same 
Regarding claim 4, Green further discloses, wherein the controller is further adapted to: determine whether the position of the instrument (surgical instrument 501) has changed; (0067; the system 100 will likewise adjust the virtual surgical instrument 501 to show the change in orientation) and generate an updated graphical user interface showing an updated position of the instrument if it is determined that the position has changed. (0067; Similarly, if the ultrasound probe 555 is moved to the right, the ultrasound image 504 is also moved to the right. If the surgical instrument 545 is rotated 90 degrees so that the tip of the surgical instrument is pointing towards the screen 520, the system 100 will likewise adjust the virtual surgical instrument 501 to show the change in orientation, and show the tip of the virtual surgical instrument 501 in the background and the other end of the virtual surgical instrument 201 in the foreground. Similarly a rotation of the ultrasound probe 555 will result in a rotation of the ultrasound image 504.) Position, orientation, and or trajectory are seen as the same element since each can determine a location of said instrument. The updated GUI and orientation occurs when the system 100 adjust the virtual surgical instrument 501.
Regarding claim 5, Green further discloses, wherein the controller is further adapted to: determine whether the trajectory of the instrument (surgical instrument 501)  has changed; (0067; the system 100 will likewise adjust the virtual surgical instrument 501 to show the change in orientation) and generate an updated graphical user interface showing an updated trajectory of the instrument if it is determined that the trajectory has changed. (0067; Similarly, if the ultrasound probe 555 is moved to the right, the ultrasound image 504 is also moved to the right. If the surgical instrument 545 is rotated 90 degrees so that the tip of the surgical instrument is pointing towards the screen 520, the system 100 will likewise adjust the virtual surgical instrument 501 to show the change in orientation, and show the tip of the virtual surgical instrument 501 in the background and the other end of the virtual surgical instrument 201 in the foreground. Similarly a rotation of the ultrasound probe 555 will result in a rotation of the ultrasound image 504.) Position, orientation, and or trajectory are seen as the same element since each can determine a location of said instrument. The updated GUI and orientation occurs when the system 100 adjust the virtual surgical instrument 501.
Regarding claim 6, Green further discloses, determine whether at least one of a position or orientation of the ultrasound sensor (surgical instrument 501)  has changed;  (0067; the system 100 will likewise adjust the virtual surgical instrument 501 to show the change in orientation) Note; a surgical instrument can be seen as a ablation need or ultrasound probe, commonly referred to as a ultrasound sensor. (0071; a single surgical instrument (such as an ablation needle, ultrasound probe, etc.); and generate an updated graphical user interface showing an updated plane of the ultrasound image data if it is determined that at least one of the position or orientation of the ultrasound sensor has changed. (0067; Similarly, if the ultrasound probe 555 is moved to the right, the ultrasound image 504 is also moved to the right. If the surgical instrument 545 is rotated 90 degrees so that the tip of the surgical instrument is pointing towards the screen 520, the system 100 will likewise adjust the virtual surgical instrument 501 to show the change in orientation, and show the tip of the virtual surgical instrument 501 in the background and the other end of the virtual surgical instrument 201 in the foreground. Similarly a rotation of the ultrasound probe 555 will result in a rotation of the ultrasound image 504.) Position, orientation, and or trajectory are seen as the same element since each can determine a location of said instrument. The updated GUI and orientation occurs when the system 100 adjust the surgical instrument 501.
	Regarding claim 7, Green further discloses, determine an intersection between the instrument and the plane of the ultrasound image data; (0068; As illustrated in FIG. 5, the graphics associated with the virtual ablation needle 502, including the ablation volume 506 and projected drive location 508, are shown spatially located with the oriented planar ultrasound image 504 on display 520.) and (510) between the instrument (545) and the plane of the ultrasound image data (504) in the graphical user interface (520). (Refer to Figure 5 below and paragraph 0069; In addition, the display 520 includes an intersection indicator 510 that indicates the where the virtual ablation medical device 502 intersects the ultrasound image 504. In some embodiments, the intersection indicator 510 can be displayed before the medical device is inserted, thereby allowing the healthcare provider to see where the medical device will intersect the image.)

    PNG
    media_image1.png
    690
    566
    media_image1.png
    Greyscale



(0063; The rings can be spaced at regular (e.g., 0.5, 1, or 2 cm) intervals to provide the healthcare provider with visual or guidance cues regarding the distance from the medical device tip to the targeted anatomy. In some embodiments, the spacing of the rings can indicate other aspects of the data, such as the drive speed of the medical device, the density of the tissue, the distance to a landmark, such as the ultrasound data, or any other appropriate guidance data or property. In some embodiments, the rings or other trajectory indicators can extend beyond the medical device tip, by a distance equal to the length of the medical device-shaft. This way, the user knows if the medical device is long enough to reach the target--even before the tip enters the patient…The rings indicate a spacing for guidance of the medical device tip, the instrument. For instance, these rings indicate the distance equal to the length of the medical device shaft.) Wherein the rings are shown on a display (0062; align the ablation needle 445 such that the drive projection rings on display 420 intersect or otherwise indicate that the medical device, if driven straight, will reach the tumor.)
	Regarding claim 9, Green further discloses, wherein the graphical user interface shows at least one of the position, orientation, or trajectory of the instrument as outlines such that an ultrasound image generated from the ultrasound image data is not obscured. (0064; Other display markers can be used to show trajectory, such as a dashed, dotted, or solid line, transparent medical device shaft, point cloud, wire frame, etc. In some embodiments, three-dimensional rings can be used and provide depth cues and obscure little of the ultrasound image. Virtual rings or other virtual markers can be displayed semi-transparently, so that they obscure less of the ultrasound image than an opaque marker would.)
	Regarding claim 10, Green further discloses, wherein the instrument comprises one or more, implantable devices, implant delivery devices, therapy delivery devices, surgical devices, mechanical  repair devices, cardiac ablation devices, cardiac lead devices, drug delivery devices, catheter delivery devices, and endoscopic delivery devices. (ablation needle 145) (0034; More surgical instruments can be added to the system. For example, the system can include an ultrasound probe, ablation needle, laparoscopic camera, cauterizer, scalpel and/or any other surgical instrument or medical device.)
	Regarding claim 11, Green further discloses, wherein the graphical user interface comprises at least one marker representative of the physiological landmark. (0070; In this image, a tumor 512 appears in the ultrasound image 504 and the virtual ablation needle 502 is shown driven through the tumor 512.) A tumor is seen as a physiological landmark.
	Regarding claim 12, Green discloses, a method for guiding an instrument through a region of a patient (Figure 5), comprising:
receiving ultrasound image data from an ultrasound sensor; (0032; The imaging data displayed on display unit 120 and displayed on second display unit can be the same or different. In some embodiments, the imaging unit 150 is an ultrasound machine 150, the movable imaging device 155 is an ultrasound transducer 155 or ultrasound probe 155, and the second display unit is a display associated with the ultrasound machine 150 that displays the ultrasound images from the ultrasound machine 150. In some embodiments, a movable imaging unit 155 can be connected to image guidance unit 130.)
receiving EM tracking data from an EM tracking system representative of positions and
orientations of each of the ultrasound sensor and the instrument relative to the region of the
patient; (0042; In some embodiments, either or both of the first position sensing unit 110 and the second position sensing unit 140 can be an electromagnetic measurement system (e.g., NDI Aurora system) using sensor coils for tracking units attached to the first and/or second surgical devices 145 and 155., refer to 0041 for further detail)
 0160; The guidance cues in the illustrated embodiment include the center of the tumor marker 1412, which can be manually placed by a user, and tumor boundary markers 1410 which indicates the extents or boundary of the tumor in two perpendicular planes., refer to Figures 3-302, 4, 5 and 14B-1412 and 1410)
determining at least one of a position, orientation, or trajectory of the instrument based on
the EM tracking data; (0067; Thus, as the surgical instrument 545 are moved to the right, the virtual surgical instrument 501 also moves to the right. Similarly, if the ultrasound probe 555 is moved to the right, the ultrasound image 504 is also moved to the right. If the surgical instrument 545 is rotated 90 degrees so that the tip of the surgical instrument is pointing towards the screen 520, the system 100 will likewise adjust the virtual surgical instrument 501 to show the change in orientation, and show the tip of the virtual surgical instrument 501 in the background and the other end of the virtual surgical instrument 201 in the foreground. Similarly a rotation of the ultrasound probe 555 will result in a rotation of the ultrasound image 504.) Here the position and orientation or trajectory of the instrument is seen as the change in orientation described in paragraph 0067. Wherein the position of the instrument is based on the EM tracking data(sensing unit 140) (0030; position sensing units 110 and 140 can track surgical instruments, also referred to herein as medical devices, within a tracking area and provide data to the image guidance unit.)
and
generating a graphical user interface interface (0055; a healthcare provider is able to see image guidance data on display 220 that will allow her to know the relative pose, location, or emplacement of the tracked instrument(s) with respect to one another or with respect to imaging data and will be able to see, on display 220, the features of the instrument rendered in the scene.) showing at least one of the position, orientation, or
(0168; To aid a user in the placement of the second virtual medical device, the system includes relative spatial indicators 1418 and trajectory indicators 1422) of the instrument (FIG. 14B-1414) relative to a plane of the ultrasound image data (Claim 5; wherein the medical imaging device comprises an ultrasound transducer and the image data comprises an ultrasound image.), and a target zone that is registered with the physiological landmark. (0056; an image guidance system can display on display 320 the expected ablation volume 302., 0160; The guidance cues in the illustrated embodiment include the center of the tumor marker 1412, which can be manually placed by a user, and tumor boundary markers 1410 which indicates the extents or boundary of the tumor in two perpendicular planes., refer to Figures 3-302, 4, 5 and 14B-1412 and 1410) A tumor is seen as a physiological landmark.
	Regarding claim 13, Green further discloses, wherein generating the graphical user interface comprises determining the target zone of the patient based on at least one user input. (0028; the handles of medical devices can have push-button switches, to allow the user to select a medical device, indicate a tissue target, etc) (0160; The guidance cues in the illustrated embodiment include the center of the tumor marker 1412, which can be manually placed by a user, and tumor boundary markers 1410 which indicates the extents or boundary of the tumor in two perpendicular planes. As described in greater detail above with reference to FIGS. 8, 9, and 10A-10D, a user can mark and/or annotate images, refer to Figures 10A-10D)
	Regarding claim 14, Green further discloses, determining whether at least one of the position, orientation, or trajectory of the instrument (surgical instrument 501 has changed; (0067; the system 100 will likewise adjust the virtual surgical instrument 501 to show the change in orientation) and generating an updated graphical user interface displaying at least one of an updated position, orientation, or trajectory of the instrument if it is determined that at least one of the position, orientation, or trajectory of the instrument has changed. (0067; Similarly, if the ultrasound probe 555 is moved to the right, the ultrasound image 504 is also moved to the right. If the surgical instrument 545 is rotated 90 degrees so that the tip of the surgical instrument is pointing towards the screen 520, the system 100 will likewise adjust the virtual surgical instrument 501 to show the change in orientation, and show the tip of the virtual surgical instrument 501 in the background and the other end of the virtual surgical instrument 201 in the foreground. Similarly a rotation of the ultrasound probe 555 will result in a rotation of the ultrasound image 504.) Position, orientation, and or trajectory are seen as the same element since each can determine a location of said instrument.
Regarding claim 15, Green further discloses, wherein the controller is further adapted to: determine whether the position of the instrument (surgical instrument 501) has changed; (0067; the system 100 will likewise adjust the virtual surgical instrument 501 to show the change in orientation) and generating an updated graphical user interface showing an updated position of the instrument if it is determined that the position has changed. (0067; Similarly, if the ultrasound probe 555 is moved to the right, the ultrasound image 504 is also moved to the right. If the surgical instrument 545 is rotated 90 degrees so that the tip of the surgical instrument is pointing towards the screen 520, the system 100 will likewise adjust the virtual surgical instrument 501 to show the change in orientation, and show the tip of the virtual surgical instrument 501 in the background and the other end of the virtual surgical instrument 201 in the foreground. Similarly a rotation of the ultrasound probe 555 will result in a rotation of the ultrasound image 504.) Position, orientation, and or trajectory are seen as the same element since each can determine a location of said instrument. The updated GUI and orientation occurs when the system 100 adjust the virtual surgical instrument 501.
	Regarding claim 16, Green further discloses, determine whether at least one of a position or orientation of the ultrasound sensor (surgical instrument 501)  has changed;  (0067; the system 100 will likewise adjust the virtual surgical instrument 501 to show the change in orientation) Note; a surgical instrument can be seen as a ablation need or ultrasound probe, commonly referred to as a ultrasound (0071; a single surgical instrument (such as an ablation needle, ultrasound probe, etc.); and generating an updated graphical user interface showing an updated plane of the ultrasound image data if it is determined that at least one of the position or orientation of the ultrasound sensor has changed. (0067; Similarly, if the ultrasound probe 555 is moved to the right, the ultrasound image 504 is also moved to the right. If the surgical instrument 545 is rotated 90 degrees so that the tip of the surgical instrument is pointing towards the screen 520, the system 100 will likewise adjust the virtual surgical instrument 501 to show the change in orientation, and show the tip of the virtual surgical instrument 501 in the background and the other end of the virtual surgical instrument 201 in the foreground. Similarly a rotation of the ultrasound probe 555 will result in a rotation of the ultrasound image 504.) Position, orientation, and or trajectory are seen as the same element since each can determine a location of said instrument. The updated GUI and orientation occurs when the system 100 adjust the surgical instrument 501.
	Regarding claim 17, Green further discloses, further comprising determining an intersection between the instrument and the plane of the ultrasound image data, (0068; As illustrated in FIG. 5, the graphics associated with the virtual ablation needle 502, including the ablation volume 506 and projected drive location 508, are shown spatially located with the oriented planar ultrasound image 504 on display 520.) wherein the graphical user interface (520) further shows an indicator of the intersection (510) between the instrument (545) and the plane of the ultrasound image data (504). (Refer to Figure 5 below and paragraph 0069; In addition, the display 520 includes an intersection indicator 510 that indicates the where the virtual ablation medical device 502 intersects the ultrasound image 504. In some embodiments, the intersection indicator 510 can be displayed before the medical device is inserted, thereby allowing the healthcare provider to see where the medical device will intersect the image.)
(0063; The rings can be spaced at regular (e.g., 0.5, 1, or 2 cm) intervals to provide the healthcare provider with visual or guidance cues regarding the distance from the medical device tip to the targeted anatomy. In some embodiments, the spacing of the rings can indicate other aspects of the data, such as the drive speed of the medical device, the density of the tissue, the distance to a landmark, such as the ultrasound data, or any other appropriate guidance data or property. In some embodiments, the rings or other trajectory indicators can extend beyond the medical device tip, by a distance equal to the length of the medical device-shaft. This way, the user knows if the medical device is long enough to reach the target--even before the tip enters the patient…The rings indicate a spacing for guidiance of the medical deivce tip, the instrument. For instance, these rings indicate the distance equal to the length of the medical device shaft.) Wherein the rings are shown on a display (0062; align the ablation needle 445 such that the drive projection rings on display 420 intersect or otherwise indicate that the medical device, if driven straight, will reach the tumor.)
	Regarding claim 19, Green further discloses, wherein the graphical user interface shows at least one of the position, orientation, or trajectory of the instrument as outlines such that an ultrasound image generated from the ultrasound image data is not obscured. (0064; Other display markers can be used to show trajectory, such as a dashed, dotted, or solid line, transparent medical device shaft, point cloud, wire frame, etc. In some embodiments, three-dimensional rings can be used and provide depth cues and obscure little of the ultrasound image. Virtual rings or other virtual markers can be displayed semi-transparently, so that they obscure less of the ultrasound image than an opaque marker would.)
	Regarding claim 20, Green further discloses, wherein generating the graphical user interface comprises generating at least one marker representative of the physiological landmark. (0070; In this image, a tumor 512 appears in the ultrasound image 504 and the virtual ablation needle 502 is shown driven through the tumor 512.) A tumor is seen as a physiological landmark.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas A Robinson whose telephone number is (571)272-9019.  The examiner can normally be reached on M-R 9:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nicholas A Robinson/Examiner, Art Unit 3793      

/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793